DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-6, 9, 21 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfett at al. (US Patent Application No. 2011/0150309 A1) and further in view of Ohishi (U.S. Patent Application 2005/0046644 A1) and Newell (Newell DW, Winn HR. Transcranial Doppler in cerebral vasospasm. Neurosurg Clin N Am. 1990 Apr;1(2):319-28; enclosed herein).
Examiner’s Note:  In order to avoid confusion, the Examiner would like to point out that a different patent application number of Ohishi is being relied on for the FINAL rejection.  Ohishi (U.S. Patent Application 2011/0103666 A1) was used in the Non-Final Action mailed 07/10/2020.  However, Oshihi (U.S. Patent Application 2005/0046644 A1) is being used within the FINAL action herein.  The Examiner notes that the references share the Ohishi name but are different patent application numbers, than in prior rejections.
Claim 1:   Barfett teaches –
A method for classifying image data representing a volume [methods for quantifying velocity and/or flow using time series imaging data] (Para 0005)
The method comprising:
creating databases from imaging data (Para 0004)
wherein the imaging data is angiography imaging data (Para 0030).
Barfett fails to teach the specific details of generating angiographic imaging.  However, Ohishi teaches – 
generating, by an imaging device [3D X-ray diagnosing apparatus] (Figure 1), a plurality of first two-dimensional (2D) datasets [mask images] (Para 0024 and Figure 4, Element Mask Image)
the plurality of first 2D datasets representing the volume without a contrast medium injected into the volume [Before the contrast media is injected into the object, a plurality of image data corresponding to a plurality of projection directions are acquired] (Para 0024)
generating, by the imaging device [3D X-ray diagnosing apparatus] (Figure 1), a plurality of second two dimensional (2D) datasets [contrast images] (Para 0025 and Figure 4, Element Contrast Image)
the plurality of second 2D datasets representing the volume with a contrast medium injected into the volume [Images acquired after injection of the contrast media are called contrast images] (Para 0025)
generating, by processor [image processing apparatus] (Figure 1, Element 1), a plurality of third 2D datasets (Figure 4, Element Corrected contrast image & Corrected mask image) 
the generating of the plurality of third 2D datasets comprising subtracting the plurality of the first 2D datasets from the plurality of second 2D datasets, respectively (Figure 4, Element Subtraction)
reconstructing, by the processor [image processing apparatus] (Figure 1, Element 1), a three dimensional (3D) subtraction (Figure 4, Element 3D image process) dataset based on the plurality of third 2D datasets (Figure 4, Element Corrected contrast image & Corrected mask image) in order to display blood vessels in high definition (Para 0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barfett to include the image generation as taught by Ohishi in order to display blood vessels in high definition (Para 0005).
	Barfett teaches – 
Examiner’s Note: Unless otherwise indicated, the references within this section refer to the Barfett reference.
reconstructing, by the processor (Para 0072), a three dimensional (3D) subtraction dataset [angiography imaging data] (Para 0030) [subtraction CT angiography] (Para 0123) representing a vascular tree within the volume [VTD] (Para 0114-0115). 
based on the plurality of third 2D datasets (Figure 4, Element Corrected contrast image & Corrected mask image of Ohishi)
Understood to be the angiographic imaging data as taught by Barfett provided by the generating steps taught by Ohishi 
generating, by the processor (Para 0072), a time series of 3D subtraction images of the vascular tree based on the 3D subtraction dataset (Para 0153) representing the vascular tree (Para 0114-0115) 
the plurality of first 2D datasets, the plurality of second 2D datasets and the plurality of third 2D datasets (Para 0024-0025 and Figure 4, Element Corrected contrast image & Corrected mask image of Ohishi)
Understood to be the angiographic imaging data provided by the generating steps taught by Ohishi 
segmenting, by the processor (Para 0072), a portion of the 3D subtraction dataset representing the vascular tree (Figure 10 & Figure 31, Element 3104)
determining a length of the segmented portion of the 3D subtraction dataset (Para 0158)
determining, by the processor (Para 0072), a speed of blood flow within the volume based on the generated times series of 3D subtraction images of the volume and the determined length [manually measured length] of the portion of the 3D subtraction dataset (Para 0158 and Figure 10)
Barfett and Ohishi fail to teach measuring of the length by a processor.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to automate a manual activity.  The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04(III).
Barfett teaches calculating blood velocity [calculated local velocity may be used to estimate volumetric flow] (Para 0139).  Ohishi and Barfett fail to teach classifying a presence, absence or degree of vasospasm.  However, Newell teaches classifying a presence, absence or degree of vasospasm based on blood flow [blood flow velocity] information within the volume (Abstract) in order to an help the clinician predict which patients are at higher and lower risk of developing ischemic deficits, thereby guiding treatment. (Abstract).  Additionally it is noted that Newell teaches that several features of TCD assessment of vasospasm are similar to angiography (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ohishi and Barfett to include the classifying as taught by Newell in order to an help the clinician predict which patients are at higher and lower risk of developing ischemic deficits, thereby guiding treatment. (Abstract).
Examiner’s Note:  While Newell teaches Doppler and Barfett teaches CT imaging, both references teach calculating or measuring blood flow velocity which is the important indicator in determining vasospam.
Claim 2:  Barfett teaches generating a 3D image of the volume (Para 0032) based on the generated 3D dataset and displaying the 3D image of the volume (Para 0194).  Barfett teaches generating the time-series of 3D images of the volume comprises generating the time-series of 3D images of the volume based on the 3D subtraction dataset representing the volume (Page 5, Para 0118-0119 and Page 15, Para 0207).  Barfett teaches identifying a color associated with the determined speed of blood flow within the volume (Page 16, Para 0229).  Barfett teaches wherein displaying the 3D image of the volume comprises displaying a portion of the 3D image corresponding to the portion of the 3D subtraction dataset in the identified color (Page 8, Para 0140-0141 & 0149).
Claim 3:  Barfett teaches wherein the portion of the 3D subtraction dataset is a first portion of the 3D subtraction dataset, the speed of blood flow is a first speed of blood flow, and the color is a first color (Page 10, Para 0158-0159).  Barfett teaches wherein the method further comprises determining a length of a second portion of the 3D dataset [velocity in other voxels] (Page 10, Para 0163 and Page 11, Para 017).  Barfett teaches determining a second speed of blood flow within the volume based on the generated time-series of 3D subtraction images of the volume and the determined length of the second portion of the 3D subtraction dataset (Page 8, Para 0148 and Page 11, Para 0175).  Barfett teaches identifying a second color, the second color being associated with the determined second speed of blood flow within the volume [color encoded] (Page 8, Para 0140).  Barfett teaches wherein displaying the 3D image of the volume comprises displaying a portion of the 3D image (Claim 3) corresponding to the second portion of the 3D subtraction dataset in the identified second color [color encoded] (Page 8, Para 0140).
Claim 4-6:  Barfett teaches further comprising segmenting the second portion of the 3D subtraction dataset from the 3D subtraction dataset (Page 9, Para 0156).  Barfett teaches wherein the first portion of the 3D subtraction dataset and the second portion of the 3D subtraction dataset represent arteries of a patient, respectively (Page 9, Para 0158).  Barfett teaches further comprising identifying a first speed range corresponding to the first color [blue] and identifying a second speed range corresponding to the second color [red] (Page 10, Para 0159) 
Claim 9:  Barfett teaches a time series of 3D dataset (Para 0118-0119 & Para 0207)
Barfett fails to teach the specific details of generating angiographic imaging.  However, Ohishi teaches wherein generating the 3D subtraction images of the volume comprises combining the 3D subtraction dataset representing the volume with each dataset of the plurality of third 2D datasets (Figure 4, Element 3D image process), the combining comprising back-projecting (Para 0033) each dataset of the plurality of third 2D datasets into the 3D subtraction dataset representing the volume (Figure 4, Element Subtraction) in order to display blood vessels in high definition (Para 0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barfett to include the image generation as taught by Ohishi in order to display blood vessels in high definition (Para 0005).
Claim 21:  Barfett teaches determining a length of a third portion of the 3D subtraction dataset [velocity in other voxels] (Page 10, Para 0163 and Page 11, Para 017).  Barfett teaches determining a third speed of blood flow within the volume based on the generated time-series of 3D subtraction images of the volume and the determined length of the third portion of the 3D subtraction dataset (Page 8, Para 0148 and Page 11, Para 0175).  Barfett teaches identifying a third color, the third color being associated with the determined second speed of blood flow within the volume [color encoded] [yellow] (Page 8, Para 0140 and Page 10, Para 0163).  Barfett teaches wherein displaying the 3D image of the volume comprises displaying a portion of the 3D image (Claim 3) corresponding to the third portion of the 3D subtraction dataset in the identified third color [color encoded] (Page 8, Para 0140).
Examiner’s Note:  The Examiner notes that Barfett does not specifically teach a third portion, the claimed element is inherent as the operation of Barfett is repeated (Page 9, Para 0115).
Claim 26:  Barfett teaches wherein the length of the segmented portion of the 3D subtraction dataset extends between one or more branches of the vasculature, across a plurality of branches of the vasculature, or a combination thereof [segmentation…may include interconnections and/or branches] (Para 0005, 0008 & 0130).

Claim 7 & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfett at al. (US Patent Application No. 2011/0150309 A1); Ohishi (U.S. Patent Application 2005/0046644 A1) and Newell (Newell DW, Winn HR. Transcranial Doppler in cerebral vasospasm. Neurosurg Clin N Am. 1990 Apr;1(2):319-28; enclosed herein) and further in view of Beach et al. (US Patent No. 5,738,097).
Claim 7:  Barfett, Ohishi and Newell fail to teach the specific colors.  However, Beach teaches wherein the identified first speed range is zero to 140 cm/s [zero to 125 cm/sec] and the first color is green, and wherein the identified threshold is 200 cm/s, [greater than 140 cm/sec] and the second color is red (Col. 8, Line 53-62) in order to differentiate the velocities by different colored regions on the display (Col. 8, Line 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barfett, Ohishi and Newell to include the colored regions as taught by Beach in order to differentiate the velocities by different colored regions on the display (Col. 8, Line 51-52).
Claim 22:   Barfett, Ohishi and Newell fail to teach the specific colors.  However, Beach teaches identifying a first speed range corresponding to the first color [green]; identifying a second speed range corresponding to the second color [yellow]; and identifying a third speed range or a threshold corresponding to the third color [red] (Col. 8, Line 46 – Col. 9, Line 5).
Claim 23:  Barfett, Ohishi and Newell fail to teach the specific colors.  However, Beach teaches wherein the identified first speed range is zero to 140 cm/s, and the first color is green [less than 125 cm/sec in the cephalad direction will be colored green], wherein the second identified speed range is 140 cm/s to 200 cm/s [colored yellow, indicating an intermediate stenosis of 50% to 79% diameter reduction/venous flow returning to the heart] (yellow is 140 cm/s), and the second color is yellow, and wherein the identified threshold is 200 cm/s, and the third color is red [greater than 140 cm/sec in the cephalad direction will be colored red] (Col. 8, Line 53 – Col. 9, Line 5) in order to differentiate the velocities by different colored regions on the display (Col. 8, Line 51-52).
MPEP 2144.05 states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)…‘[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.’ In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).”
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ohishi and Barfett to include the colored regions as taught by Beach in order to differentiate the velocities by different colored regions on the display (Col. 8, Line 51-52). Examiner’s Note:  Beach teaches that other color arrangements can be utilized (Col. 9, Line 4-5).

Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barfett at al. (US Patent Application No. 2011/0150309 A1); Ohishi (U.S. Patent Application 2005/0046644 A1); Newell (Newell DW, Winn HR. Transcranial Doppler in cerebral vasospasm. Neurosurg Clin N Am. 1990 Apr;1(2):319-28; enclosed herein) and Beach et al. (US Patent No. 5,738,097) and further in view of Bullitt et al. (US Patent Application No. 2007/0019846 A1).
Claim 24 & 25:  Barfett teaches the first speed range, the second speed range, the third speed range, the threshold, or any combination (Page 10, Para 0163) 
	Barfett, Ohishi and Newell fail to teach the optimizing based on a database.  Bullitt teaches optimizing based on a database of universal blood flow data (Figure 2, Element 210 & 212) in order to distinguish normal from abnormal measures using population summaries (Para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barfett, Ohishi and Newell to include optimization of Bullitt in order to distinguish normal from abnormal measures using population summaries (Para 0008).


Response to Argument
Applicant’s arguments, see Page 7, filed 10/13/2020, with respect to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Applicant’s arguments, see Page 7, filed 10/13/2020, with respect to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Applicant’s arguments with respect to claim(s) 1-7, 9, 21-26 have been considered but are moot because the new ground of rejection does not rely on the manner in which the reference are applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Any remaining arguments would be addressed.  The Applicant submitted arguments that Barfett teaches against digital subtraction angiography (DSA).  The Examiner contends that the DSA procedure taught by Ohishi is an improvement over conventional DSA.  Thus the issues that Barfett discusses in regards to DSA are addressed with the improvements taught by Ohishi in order to display blood vessels in high definition and improve bone and blood vessel imagining (Para 0004-0005).
The arguments are unconvincing and the rejection is made FINAL. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HB/Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793